Citation Nr: 9905791	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-16 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for asthmatic 
bronchitis with early chronic obstructive pulmonary disease, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
January 1955.  

By rating action dated in June 1994 the Department of 
Veterans Affairs (VA) Regional Office, Muskogee, Oklahoma, 
increased the evaluation for the  veteran's respiratory 
condition from 0 percent to 10 percent effective in August 
1993.  The condition was then classified as bronchiectasis.  
The veteran appealed from that decision.  In a May 1995 
rating action, the evaluation for the respiratory condition 
was increased to 30 percent effective in August 1993.  The 
condition was classified as asthmatic bronchitis with early, 
chronic obstructive pulmonary disease.  The case is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's respiratory condition is manifested by 
symptoms including a cough with intermittent wheezing and 
some shortness of breath.  He uses three inhalers 3 or 4 
times per day.  

3.  The veteran's breath sounds are distant but clear.  There 
is no jugular venous distention and no cyanosis or clubbing.  

4.  Pulmonary function studies reflect FEV-1 of 118 percent 
of predicted and FEV-1/FVC of 90 percent of predicted.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's 
respiratory condition is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 6600, 6601, 6602 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that in 
November 1954 he had a cold for several days that was 
followed by bronchopneumonia.  His condition was eventually 
diagnosed as bronchiectasis.  He was released from active 
duty because of the respiratory disability.  

When the veteran was examined by the VA in May 1955 he 
reported lung problems including shortness of breath.  On 
physical examination chest expansion was normal and there 
were no adventitious sounds heard.  The percussion note was 
good throughout and there were no friction rubs.  A chest 
X-ray study showed the lung fields to be clear.  In a May 
1955 rating action service connection was established for 
bronchiectasis, rated noncompensable.  

The veteran reopened his claim for an increased rating for 
his respiratory condition in August 1993.  The regional 
office thereafter received records from an Indian Health 
Center reflecting that the veteran was observed and treated 
on numerous occasions from 1984 to 1994 for various 
conditions including complaints of dizziness, gouty 
arthritis, and coughing with chest congestion.  

The veteran was examined by the VA in January 1994.  He 
complained of a thick, white sputum production for the 
previous three years.  He also complained of shortness of 
breath and a persistent cough followed by intermittent 
dizziness.  He also reported sinus congestion.  His last 
episode of pneumonia had been one year previously.  On 
examination of the lungs there was a normal expansion of the 
diaphragm.  Auscultation showed bibasilar rales more 
pronounced after coughing.  The extremities were without 
pitting or cyanosis or clubbing.  A chest X-ray study showed 
no acute disease in the chest.  There was mild apical pleural 
thickening bilaterally.  Pulmonary function studies showed 
that spirometry was normal.  MVV was reduced for FEV-1 
suggesting neuromuscular disorder, poor patient effort or 
central airway obstruction.  An impression of bronchiectasis 
was made.  

The veteran was again examined by the VA in April 1998.  He 
described a chronic cough with intermittent wheezing.  It was 
more symptomatic with weather changes and at night.  He 
reported that often he would have to sit up at night with 
paroxysms of coughing associated with some shortness of 
breath and wheezing.  He related that it was usually a dry 
cough without production.  He also reported recurrent upper 
respiratory infections although he had not had pneumonia 
since the 1950's.  He stated that on occasion coughing caused 
him to be lightheaded although he did not describe an actual 
cough syncope.  He could walk at a slow pace on level ground 
for about two blocks.  He could walk up less than a flight of 
stairs before stopping because of shortness of breath.  He 
slept on two pillows.  He had discontinued smoking two years 
previously.  It was indicated that he used three different 
inhalers and usually used them about 3 to 4 times per day.

On physical examination the veteran was well developed and 
appeared to be in adequate health.  He was in no distress and 
had a normal gait and posture.  He was not dyspneic during 
the examination.  On the respiratory examination the chest 
was symmetrical.  He appeared to have a normal 
anteroposterior diameter of the chest.  He had adequate 
intercostal movement with inspiration.  Percussion of the 
chest was normal.  On auscultation his breath sounds were 
somewhat distant but were clear throughout.  He had no 
jugular venous distention in the neck.  There was no cyanosis 
or clubbing.  Pulmonary function studies showed FEV-1 of 
118 percent and FEV-1/FVC of 90 percent.  A chest X-ray study 
showed no acute pulmonary disease.  Biapical pleural 
thickening was present.  The impression was chronic asthmatic 
bronchitis with chronic obstructive pulmonary disease.  


II.  Analysis

A 30 percent evaluation is warranted for moderately severe 
chronic bronchitis with persistent coughing at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exertion, rales throughout the chest and beginning 
chronic airway obstruction.  A 60 percent evaluation requires 
severe chronic bronchitis manifested by a severe, productive 
cough; dyspnea on slight exertion; and pulmonary function 
tests indicative of severe ventilatory impairment.  38 C.F.R. 
Part 4, Code 6600 effective prior to November 1996.

A 30 percent evaluation is warranted for moderate 
bronchiectasis manifested by persistent paroxysmal coughing 
occurring at intervals throughout the day and by abundant 
purulent and fetid expectoration, but with slight, if any, 
emphysema or loss of weight.  A 60 percent evaluation 
requires severe bronchiectasis with considerable emphysema 
and impairment of general health manifested by a loss of 
weight, anemia or occasional pulmonary hemorrhages.  In 
addition, occasional exacerbations of a few days duration, 
(with fever, etc.) are to be expected.  For the 60 percent 
evaluation, the disease must also be demonstrated by Lipoidal 
injection and a sputum test.  38 C.F.R. Part 4, Code 6601 
effective prior to November 1996.  

A 30 percent evaluation is warranted for moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only 10-to 14-day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent evaluation 
requires severe bronchial asthma manifested by frequent 
attacks (one or more attacks weekly) and marked dyspnea on 
exertion between attacks with only temporary relief by 
medication.  More than light manual labor must be precluded.  
38 C.F.R. Part 4, Code 6602, effective prior to November 
1996.  

A 30 percent evaluation is provided for chronic bronchitis 
when there is FEV-1 of 56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 
65 percent predicted.  A 60 percent evaluation is provided 
when there is FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent predicted, or FEV-1/FVC of 40 
to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ML/KG/MIN (with 
cardiorespiratory limit).  38 C.F.R. Part 4, Code 6600 
effective in November 1996.  

A 30 percent evaluation is provided for bronchiectasis when 
there are incapacitating episodes of infection of 2 to 4 
weeks' total duration per year, or daily productive cough 
with sputum that is at times purulent or blood tinged and 
that requires prolonged (lasting 4 to 6 weeks) antibiotic 
usage more than twice a year.  A 60 percent evaluation is 
provided when there are incapacitating episodes of infection 
of 4 to 6 weeks' total duration per year, or near constant 
findings of cough with purulent sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  38 C.F.R. § Part 4, 
Code 6601, effective in November 1996.  

A 30 percent evaluation is provided for bronchial asthma when 
there is FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 
56 to 70 percent, or there is a need for daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent evaluation is provided 
when there is a FEV-1 of 40 to 55 percent predicted, or a 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) cortical steroids.  38 C.F.R. § Part 4, 
Code 6602, effective in November 1996.

In this case, when the veteran was most recently examined by 
the VA in April 1998, he reported a chronic cough with 
intermittent wheezing and indicated that he also had 
shortness of breath.  He also reported recurrent upper 
respiratory infections.  He indicated that on occasion the 
coughing caused him to become lightheaded although he did not 
describe actual syncope.  He indicated that he slept on two 
pillows and used three inhalers 3 to 4 times per day.  The 
veteran was not dyspneic during the examination and his chest 
was symmetrical.  He appeared to have a normal 
anteroposterior diameter of the chest and adequate 
intercostal movement with inspiration.  Percussion of the 
chest was normal.  His breath sounds were somewhat distant on 
auscultation but they were clear throughout.  He had no 
jugular venous distention in the neck and there was no 
cyanosis or clubbing.  A chest X-ray study showed no acute 
pulmonary disease although there was biapical pleural 
thickening.  Pulmonary function studies showed FEV-1 to be 
118 percent of predicted and FEV-1/FVC 90 percent of 
predicted.  Spirometry was normal and flow volume loop was 
normal.  MVV was also normal.  

The recent VA examination has not disclosed that the veteran 
has a severe productive cough with dyspnea on slight exertion 
with pulmonary function studies indicative of severe 
ventilatory impairment.  He has not been shown to have 
emphysema with impairment in general health manifested by a 
loss of weight, anemia, or occasional pulmonary hemorrhages.  
He has also not been shown to have frequent attacks of asthma 
with marked dyspnea on exertion between attacks with more 
than light manual labor being precluded.  Thus, an evaluation 
in excess of 30 percent for the veteran's respiratory 
condition would not be in order under the provisions of 
Diagnostic Codes 6600, 6601, or 6602 that were effective 
prior to November 1996.  As noted previously, the recent 
pulmonary function studies have shown an FEV-1 of 118 percent 
of predicted and FEV-1/FVC of 90 percent of predicted.  He 
has not been shown to have incapacitating episodes of 
infections or near constant findings of coughing with 
purulent sputum associated with anorexia, weight loss and 
frank hemoptysis and requiring antibiotic usage almost 
continually.  He has not been shown to require at least 
monthly visits to a physician for required care of 
exacerbation or intermittent (at least three per year) 
courses of systemic cortical steroids.  The only appropriate 
symptom or finding which is consistent with the 30 percent 
rating assigned is the veteran's reported need to use his 
inhalers every day.  Accordingly, an evaluation in excess of 
30 percent would not be warranted under the provisions of 
Diagnostic Code 6600, 6601, or 6602 that became effective in 
November 1996.  Accordingly, under the circumstances, it 
follows that entitlement to favorable action in connection 
with the veteran's appeal is not in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to an increased evaluation for asthmatic 
bronchitis with early chronic obstructive pulmonary disease, 
currently rated 30 percent disabling is not established.  The 
appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 8 -


